DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 9/8/2022, Applicant amended claim 1-6.  This amendment is acknowledged.  Claims 1-6 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson US Pat. No. 8,695,137.
Hanson teaches:
In Reference to Claim 1
A flexible toy belt configured for stimulation and distraction of a baby during diapering (portable diapering restraining belt system 10, Fig. 1-13), the flexible belt comprising: 
a) a soft plush elongated flexible belt element configured to snugly encircle and be fastened around a waist of the baby, with engaged end fastening elements (elongated belt 10 formed by elastic stretchable strap 40 and soft and resilient (flexible) plush pillow body 20 formed by a soft cover and foam inner (Col. 3 lines 39-51, Col. 4 lines 35-39) which is fastened to encircle around a waist of a baby for changing, Fig. 1, via fastening elements 45/35 on the end of the belt strap and the body, Col. 4 lines 19-34, Fig. 2-9); 
b) the flexible belt element having an outward and upward facing surface section (outer surface cover 30 forms an outward and upward facing surface (left and right sides and top 41/48 are all outer and upward facing relative the inner surface 49) and an inner surface 49 which contacts the baby’s waist during use), when the belt is positioned on a stomach of the baby (Fig. 1 shows the cover 30 positioned on a baby’s stomach), to which at least one toy element is non-removably fastened (different toy elements 50/69 are directly fastened to the cover by connections 45 or 59 or directly sewn into the fabric (making them non-removably fastened), Col. 4 lines 40-45), with the at least one toy element having dimensions and shape enabling it to be laterally viewable by the baby, in a face up lying position, as a toy element (toy elements 50 is laterally viewable and connected to the cover 30, Fig. 1-2);
c) the at least one toy element is directly non-removably fixedly fastened to the outward and upward facing surface section, wherein the at least one toy element is reachable and manually manipulable by the baby from an upper side of the flexible toy belt (toy elements 50 is laterally viewable and manipulable by the baby at an upper/outward side of the belt (side closest to the baby’s head) and directly connected to the cover 30 by sewing, Fig. 1-2, Col. 4 lines 40-45, Col. 5 lines 9-22), and 
d) wherein the directly non-removably fixedly fastened at least one toy element, is configured to be positioned directly on the flexible belt element in a form and position which does not interfere with diapering and feeding the baby, when the flexible toy belt is positioned on the baby, and does not extend to impede reaching either a mouth or a diapering area of the baby (the different toy elements 50/69 may be directly fastened to the cover by being directly sewn into the fabric, Col. 4 lines 40-45, and allow the child to play with and interact with the toy element while additionally while restricting movement of the child to above the belt member such that no interference is made in a diapering area and additionally, the interactive toy is sewn and immovable on the belt such that it may be touched and viewed, but does not extend to the baby’s mouth, Fig. 1-2 shows toy 50 extending to where the hands of the baby are in Fig. 1, but wouldn’t reach a mouth to interfere with feeding, especially with the smaller toys of Fig. 8-10 which may also be directly sewn to the belt outer surface, Col. 1 line 55 – Col. 2 line 20, Col. 3 lines 18-30, Col. 4 lines 40-45).  
In Reference to Claim 2
The flexible toy belt of claim 1, wherein the engaged end fastening elements are comprised of respective hook and eye segment elements positioned on obverse end surfaces of the elongated flexible belt element (first connector 45 and second connector 35 are positioned at opposite end surfaces of the total elongated flexible belt member, wherein the connectors may be formed as hook and loop elements or the like, Fig. 1-9, Col. 4 line 19-34).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson as applied to claim 1 above, and further in view of Norton US Pat. No. 6,224,450.
In Reference to Claim 3-4
Hanson teaches:
The flexible toy belt of claim 1, wherein the at least one manually manipulated toy element, fixedly fastened to the outward and upward facing surface section of the flexible belt element, comprises any or all of plush light stalks, soft squeezable elements, and hard pull elements of varying shapes and colors (toy 50 is a fixed plush soft squeezable element, Fig. 2, 9, Col. 4 lines 40-45).  
Hanson fails to teach:
Wherein fixed toy elements are specifically any or all of plush light stalks, soft squeezable elements, and hard pull elements of varying shapes and colors, wherein plush toy elements are vertically affixed to other toy elements and wherein hard pull elements extend from at least one plush toy element.  
Norton teaches:
A flexible toy belt configured for stimulation and/distraction of a baby having multiple types of attachable toys (belt 1 usable in any situation which requires a child to be distracted (Col. 8 lines 21-25) is capable of distracting a baby during diapering or other activities, Fig. 1-7), the belt comprising a soft plush elongated belt element configured to snugly encircle and be fastened around a waist of the baby with engaged end fastening elements (belt 11 formed with plush cushioned fabric material 71/74 and central cushioning/batting 72 (Col. 3 line 56 – Col. 4 line 11) secured at each end by hook and loop or hook and eye fastening elements 30-33 (Col. 5 line 57 – Col. 6 line 12)), the belt element having an outward surface section (outer play surface 19), when the belt is positioned on a stomach of the baby (opposite surface facing the baby if wrapped around the baby), to which at least one toy element, which is capable of being manually manipulated by the baby, is fixedly fastened (numerous toy elements are fixedly secured to the outer surface 19, ex. ball 48, plastic balls 52 secured by loop 26, pillow 46, etc.), and wherein the belt and the fixedly fastened at least one toy element, are configured to be positioned on the baby in a form and position which does not interfere with diapering and feeding the baby (a user may wrap the belt around the midsection of the baby so that the toy elements are within arm’s reach during diapering, feeding, or any other situation that distraction of the baby is desired), 
wherein the at least one manually manipulated toy element fixedly fastened to the outward surface section of the belt element comprises any or all of plush light stalks, soft squeezable elements, and hard pull elements of varying shapes and colors (the belt and elements may have bright colors or designs, Col. 4 lines 25-35, soft and pull (movable) elements (hard plastic beads 52, streamer 50, soft plush pillow 46, etc.) are shown as being numerous different shapes and colors in the drawings, and may include colored lights or the toy elements may additionally be fluorescent or glow in the dark (Col. 7 lines 56-67)), 
wherein plush toy elements are vertically affixed to other toy elements and wherein hard pull elements extend from at least one plush toy element (numerous toy elements may be vertically affixed relative other elements, such as 46 and 52/58) which extend from the plush surface 19 of the belt).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hanson to have included more known types of distraction elements/toys such as light stalks, soft squeezable elements, or hard pull elements of varying shapes and colors extending from plush elements as Hanson teaches that numerous different types of distraction devices may be used (Col. 4 lines 40-45, Col. 5 lines 9-22), and as including different types of interactive toy elements, such as hard pull elements extending from plush elements, give the user more variety and interactivity with the toy elements better distracting them while in use as taught by Norton (Col. 6 lines 45-67), wherein the exact placement, combination, or use of each type of toy element on the belt is merely a matter of obvious design choice that one of ordinary skill in the art would find obvious.
In Reference to Claim 5
Hanson as modified by Norton teaches:
The flexible toy belt of claim 4, wherein plush material of any or all of the plush toy elements is comprised of polyester fibers (Hanson: belt cover 30 formed of a soft plush polyester like fiber like fleece which plush toy 50 would also be formed, Col. 4 lines 35-39, Norton: plush belt 11 comprises numerous plush items (46/56/59/etc., usable and attached to or near hard pull elements such as 42/44/52/54/58/etc.).
Further, it would have been further obvious to one having ordinary skill in the art to have formed the portions of the device with specific materials that best suit their use as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 6
Hanson as modified by Norton teaches:
The flexible toy belt of claim 4, wherein one or more of the plush toy elements comprises an externally accessible press switch which activates, for short duration, lighting elements in one or more plush elements and music chips in one or more of the plush toy elements (Norton: activated lights may be included in the toy elements, Col. 7 lines 56-67, and the toy elements may also include musical elements, such as an electronic devices (which include chips), music maker, noise maker, push button music box, etc. Col. 6 lines 45-60).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hanson to have further included lighting and/or music elements in order to give the toy elements more variety making it more fun and interactive for the user during use as taught by Norton (Col. 6 lines 45-67, Col. 7 lines 56-67).
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the belt having minimal thickness characteristics, specific compact, unitary, easily deployable, or storable defintions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, in regards to Applicant’s argument that Hanson does not teach a belt.  This is not found persuasive as Hanson teaches a thin strap of elastic stretchable flexible material 40 and a soft and resilient (flexible) plush pillow body 20 formed by a soft cover and foam inner having a rounded cutout area which mimics the shape of a baby’s stomach and clearly fully and snuggly encircles a baby’s waist in the same manner as a belt as clearly shown in Fig. 1.  A belt may be formed with numerous different thicknesses or accessories and simply calling a structure a belt does not import the argued characteristics.  A belt in it’s simplest and broadest reasonable interpretation would only require a wrap of material capable of being secured and worn around a stomach/waist area, which is shown and taught by Hanson and therefore this is not found persuasive.
Further, Applicant’s argument that belt of Hanson is not flexible and secure is not found persuasive as Hanson clearly teaches that the alleged rigid portion 20 is actually formed of soft and resilient material and includes foam or other soft materials similar to a pillow (Col. 3 lines 39-51, Col. 4 lines 35-39), which is very clearly soft and flexible to anyone in the art.  Further, the argument that Hanson’s belt is rigid and has a universal opening.  This is not found persuasive as the flexible belt 40 is adjustably and selectively secured to a strip of Velcro to allow the size to be changed and the band being elastic allows it to stretch to hold different sizes and therefore is not a universally or set sized opening that does not closely encircle a baby.  Further, it is clearly noted that Fig. 1 shows the inner surface of the arch and the strap snuggly encircling the baby and worn as a belt.
Further, Applicant’s argument that the attached toy elements are detachable or non-removably fixed is not found persuasive as Hanson clearly discloses that the toy element may be directly sewn to the belt (Col. 4 lines 40-45) and directly sewing the plush toy element to the belt is clearly a fixed and non-removable fastening in the art.
Further, Applicant’s argument that the thickness of the arch would not allow the toy elements to be positioned on the outward and upward surface to be reached and the baby would not laterally view the toy is not found persuasive.  The toy is clearly positioned within reach and within lateral view of the baby lying down as the toy is on the baby facing surface and is intended to be touched and/or viewed by the baby during changing (Fig. 1-2 shows the baby touching and looking at the surface that toy 50 is sewed onto).
Further, in response to Applicant’s argument that the toy element is not fastened to the outward and upward facing surface section, this is not found persuasive.  The side surfaces 41 and arch surface 48 form an outward and upward facing interactive surface while the inner surface 49 that faces and contacts the baby would be considered a non-outward and downward facing opposite surface.  The toy element 50 is directly attached to the side/arch surface 41 which extends to be laterally viewable by the baby as secured in Fig. 2 and towards the baby but not extending to the mouth as imposed on Fig. 1.
Further, in response to Applicant’s arguments that the toy elements do not interfere with diapering and feeding of the baby.  The toy is attached to the surface 41 as shown in Fig. 2 facing the baby as shown in Fig. 1.  This places the toy out of the diapering area and therefore couldn’t possibly interfere with diapering.  The toy also is directly secured to the outward surface of the arch and within reach of the baby (Fig. 1-2), which clearly would not interfere with feeding as the baby’s head and mouth is well above the surface that the toy is attached to, so if the baby was sitting upright, the baby could clearly be fed without the toy being in the way as children, as far as the examiner understands, wouldn’t reasonably be fed while lying down (and even if they did feed the baby laying down, the toy doesn’t and would not extend to the mouth as they are for viewing and touching by the baby’s hands.
In response to applicant's argument that the device of Hanson is not used as a belt (which the examiner disagrees) with or wouldn’t interfere with diapering or feeding (which the examiner also disagrees with), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art is capable of performing all of the claimed intended use as described above.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Hamann (4,205,669), Mayton (5,309,926), Bosic (5,730,340), and Szarek (6,966,472), and DeForest (2011/0300771) teach similar wearable devices for amusing and distracting an infant.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711